LINEAR TECHNOLOGY CORPORATION

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between [NAME] (“Executive”) and Linear Technology Corporation (the
“Company”), effective as of [DATE] (the “Effective Date”).

RECITALS

1. The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) believes that it is in the best interests of the Company
and its stockholders (i) to assure that the Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility,
threat, or occurrence of a Change of Control and (ii) to provide Executive with
an incentive to continue Executive’s employment prior to a Change of Control and
to motivate Executive to maximize the value of the Company upon a Change of
Control for the benefit of its stockholders.

2. The Committee believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment under
certain circumstances.  These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control. 

3. Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement.  This Agreement will have a term of three (3) years
commencing on the Effective Date (the “Term”) and any obligations of the Company
hereunder will lapse upon the completion of the Term.  Notwithstanding the
foregoing provisions of this paragraph, (a) if a Change of Control occurs when
there are fewer than twenty-four  (24) months remaining during the Term, the
term of this Agreement will extend automatically through the date that is
twenty-four  (24) months following the effective date of the Change of Control,
or (b) if an initial occurrence of an act or omission by the Company
constituting the grounds for “Good Reason” in accordance with Section 6(i)
hereof has occurred (the “Initial Grounds”), and the expiration date of the Cure
Period (as such term is used in Section 6(i)) with respect to such Initial
Grounds could occur following the expiration of the Term, the term of this
Agreement will extend automatically through the date that is ninety  (90) days
following the expiration of the Cure Period, but such extension of the term will
only apply with respect to the Initial Grounds.  If Executive becomes entitled
to benefits under Section 3 during the term of this Agreement, the Agreement
will not terminate until all of the obligations of the parties hereto with
respect to this Agreement have been satisfied.



 

--------------------------------------------------------------------------------

 

4. At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable
law.  As an at-will employee, either the Company or Executive may terminate the
employment relationship at any time, with or without Cause.

5. Severance Benefits.

(a) Termination without Cause or Resignation for Good Reason During the Change
of Control Period.  If the Company terminates Executive’s employment with the
Company without Cause (and not by reason of Executive’s death or Disability) or
if Executive resigns from such employment for Good Reason, and, in either case,
such termination occurs during the Change of Control Period, then subject to
Section 4, Executive will receive the following:

(i) Accrued Compensation.  The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to
Executive under any Company-provided plans, policies, and arrangements when
legally required. 

(ii) Severance Payment.  Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to one hundred percent (100%) of Executive’s
annual base salary as in effect immediately prior to Executive’s termination
date (or if the termination is due to a resignation for Good Reason based on a
material reduction in base compensation, then Executive’s annual base salary in
effect immediately prior to such reduction) or, if greater, at the level in
effect immediately prior to the Change of Control. 

(iii) Bonus Payment.  Executive will receive a lump-sum payment (less applicable
withholding taxes) equal to one hundred percent (100%)  of the Bonus Amount.

(iv) COBRA Payment.  If Executive elects continuation coverage pursuant to COBRA
within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, the Company will reimburse Executive for the
premiums necessary to continue group health insurance benefits under COBRA for
Executive and Executive’s eligible dependents until the earlier of (A) a period
of twelve (12) months from the date of Executive’s termination of  employment,
(B) the date upon which Executive and/or Executive’s eligible dependents becomes
covered under similar plans or (C) the date upon which Executive ceases to be
eligible for coverage under COBRA (such reimbursements, the “COBRA Premiums”). 
However, if the Company determines in its sole discretion that it cannot pay the
COBRA Premiums without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable lump-sum payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
Executive’s group health coverage in effect on the date of Executive’s
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage), multiplied by twelve (12), which payment will be
made regardless of whether Executive elects COBRA continuation coverage.  For
the avoidance of doubt, the taxable payments in lieu of COBRA Premiums may be
used for any purpose, including, but not limited to continuation coverage under
COBRA, and will be subject to all applicable tax withholdings. 



-2-

--------------------------------------------------------------------------------

 

(v) Accelerated Vesting of Equity Awards.    Seventy-five percent (75%) of
Executive’s then unvested Equity Awards will become vested in full and in the
case of stock options and stock appreciation rights, will become exercisable. 
In the case of Equity Awards with performance-based vesting,  all performance
goals and other vesting criteria will be treated as set forth in Executive’s
Equity Award agreement governing such Equity Award.

(b) Termination Outside of the Change of Control Period; Voluntary Resignation;
Termination for Cause.  If Executive’s employment with the Company terminates
(i) for any reason outside of the Change of Control Period; (ii) voluntarily by
Executive (other than for Good Reason during the Change of Control Period); or
(iii) for Cause by the Company, then Executive will not be entitled to receive
severance or other benefits, except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company.

(c) Disability; Death.  If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.

(d) Exclusive Remedy.  In the event of a termination of Executive employment as
set forth in Section 3(a) of this Agreement, the provisions of Section 3 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company otherwise may be entitled, whether at law, tort
or contract, in equity, or under this Agreement (other than the payment of
accrued but unpaid wages, as required by law, and any unreimbursed reimbursable
expenses).  Executive will be entitled to no benefits, compensation or other
payments or rights upon a termination of employment other than those benefits
expressly set forth in Section 3 of this Agreement.    

6. Conditions to Receipt of Severance; No Duty to Mitigate

(a) Release of Claims Agreement.  The receipt of any severance payments or
benefits (other than the accrued compensation set forth in Section
3(a)(i)) pursuant to this Agreement is subject to Executive executing and not
revoking the separation agreement and release of claims set forth as Exhibit A
hereto (the “Release” and such requirement, the “Release Requirement”), which
must become effective and irrevocable no later than sixty (60) days following
Executive’s termination of employment (the “Release Deadline”).    Any severance
payments or benefits under this Agreement will be paid on, or, in the case of
installments, will not commence until the first regularly scheduled payroll date
following the date the Release becomes effective and irrevocable (the “Release
Effective Date”), or, if later, such time as required by Section 4(c)(iii).  Any
installment payments that would have been made to Executive prior to the Release
Effective Date but for the preceding sentence will be paid to Executive on the
first regularly scheduled payroll date following the Release Effective Date and
the remaining payments will be made as provided in this Agreement.  If the
Release does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any right to severance payments or benefits under this
Agreement.  In no event will severance payments or benefits be paid or provided
until the Release actually becomes effective and irrevocable.



-3-

--------------------------------------------------------------------------------

 

(b) Confidential Information and Invention Assignment Agreements.  Executive’s
receipt of any payments or benefits under Section 3 (other than the accrued
compensation set forth in Section 3(a)(i)) will be subject to
Executive continuing to comply with the terms of the Confidential Information
and Invention Assignment Agreement previously entered into between the Company
and Executive, as such agreement may be amended from time to time.

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Compensation Separation
Benefits”) will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A.  Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A‑1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.  In no event will Executive have
discretion to determine the taxable year of payment of any Deferred Compensation
Separation Benefits. 

(ii) It is intended that none of the severance payments under this Agreement
will constitute Deferred Compensation Separation Benefits but rather will be
exempt from Section 409A as a payment that would fall within the “short-term
deferral period” as described in Section 4(c)(iv) below or resulting from an
involuntary separation from service as described in Section 4(c)(v) below. 

(iii) Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Compensation Separation Benefits, if any, that are payable within the first six
(6) months following Executive’s separation from service, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service, but before the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Each payment and benefit payable under this Agreement is intended to
constitute a separate payment under Section 1.409A-2(b)(2) of the Treasury
Regulations.

(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause
(i) above.



-4-

--------------------------------------------------------------------------------

 

(v) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of clause (i) above.

(vi) The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be exempt or so
comply. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition before actual payment to Executive under Section 409A.
   In no event will the Company reimburse Executive for any taxes that may be
imposed on Executive as a result of Section 409A.

7. Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s benefits under Section 3 will be
either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
reduction of cash payments; cancellation of Equity Awards granted “contingent on
a change in ownership or control” within the meaning of Code Section 280G;
cancellation of accelerated vesting of Equity Awards; and reduction of employee
benefits.  In the event that acceleration of vesting of Equity Award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of Executive’s Equity Awards.  In no
event will the Executive have any discretion with respect to the ordering of
payment reductions.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon Executive and the
Company.  For purposes of making the calculations required by this Section 5,
the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Executive will furnish to the Firm such information and documents as the
Firm may



-5-

--------------------------------------------------------------------------------

 

reasonably request in order to make a determination under this Section.  The
Company will bear all costs the Firm may incur in connection with any
calculations contemplated by this Section 5.

8. Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:

(a) Bonus Amount.  “Bonus Amount” means the greatest of:

(i) the average Performance Bonus earned by Executive for the bonus periods
ending during the twenty-four (24)-month period ending on the Termination Bonus
Period End Date, with such average determined on an annualized basis,

(ii) the average Performance Bonus earned by Executive for the bonus periods
ending during the twenty-four (24)-month period ending on the COC Bonus Period
End Date, with such average determined on an annualized basis,  and

(iii) Executive’s annualized target Performance Bonus opportunity for the bonus
period in effect at the time of Executive’s termination (or if the termination
is due to a resignation for Good Reason based on a material reduction in base
compensation, then Executive’s annualized target Performance Bonus
opportunity as of immediately prior to such reduction). 

Notwithstanding the foregoing, if Executive has not held the position in the
Company that he or she holds as of the Effective Date (the “Reference Position”)
or a higher position in the Company assumed after the Effective Date for the
entire duration of the twenty-four (24)-month period ending on the Termination
Bonus Period End Date, references in the definition of “Bonus Amount” to:

(x)the “twenty-four (24)-month period ending on the Termination Bonus Period End
Date” will instead refer to the shorter period of time ending on the Termination
Bonus Period End Date in which the Executive held the Reference Position (or a
higher position in the Company assumed after the Effective Date), and

(y)the “twenty-four (24)-month period ending on the COC Bonus Period End Date”
will instead refer to such twenty-four (24)-month period or, if shorter, the
period of time ending on the COC Bonus Period End Date in which the Executive
held the Reference Position (or a higher position in the Company assumed after
the Effective Date).  

(b) Cause.  “Cause”  means (i) an act of personal dishonesty taken by Executive
in connection with his or her responsibilities as an employee and intended to
result in substantial personal enrichment of Executive; (ii) Executive being
convicted of, or entering a plea of nolo contendere or guilty to, a felony;
(iii) a willful act by Executive which constitutes gross misconduct and which is
injurious to the Company; or (iv) following delivery to Executive of a written
demand for performance from the Company which describes the basis for the
Company’s reasonable belief that Executive has not substantially performed his
or her duties, continued violations by Executive of Executive’s obligations to
the Company which are demonstrably willful and deliberate on Executive’s part.



-6-

--------------------------------------------------------------------------------

 

(c) Change of Control.  “Change of Control” means the occurrence of any of the
following events:

(i) Change in Ownership of the Company.  A change in the ownership of the
Company, which is deemed to occur on the date that any one person, or more than
one person acting as a group (“Person”), acquires ownership of the stock of the
Company that, together with the stock held by such Person, constitutes more than
fifty percent (50%) of the total voting power of the stock of the Company; or

(ii) Change in Effective Control of the Company.  A change in the effective
control of the Company, which is deemed to occur on the date that a majority of
members of the Board is replaced during any twelve (12)-month period by
directors whose appointment or election was not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change of Control; or

(iii) Change in Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets, which
is deemed to occur on the date that any Person acquires (either is one
transaction or in multiple transactions over the twelve (12)-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
fifty percent (50%) of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions.  For purposes
of this subsection (iii), gross fair market value means the value of the assets
of the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

For purposes of the above sections, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a “change
in control event” within the meaning of Section 409A.

(d) Change of Control Period.  “Change of Control Period”  means the period
ending twenty-four (24) months following the first Change of Control to occur
after the Effective Date.

(e) COBRA.  “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

(f) COC Bonus Period End Date.  “COC Bonus Period End Date” means the last day
of the last bonus period completed on or prior to the Change of Control.

(g) Code. “Code”  means the Internal Revenue Code of 1986, as amended.



-7-

--------------------------------------------------------------------------------

 

(h) Disability.  “Disability”  means that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.

(i) Equity Awards.  “Equity Awards”  means Executive’s outstanding stock
options, stock appreciation rights, restricted stock, restricted stock units,
performance shares, performance stock units and any other Company equity
compensation awards.

(j) Good Reason.  “Good Reason”  means Executive’s termination of employment
within ninety (90) days following the expiration of any Cure Period (as defined
below) following the occurrence of one or more of the following without
Executive’s express consent:

(i) the assignment to Executive of any duties, authority or responsibilities, or
the reduction of Executive’s duties, authority or responsibilities, either of
which results in a material reduction of Executive’s duties, authority or
responsibilities relative to Executive’s duties, authority or responsibilities
as in effect immediately prior to such reduction, including where such material
reduction results solely by virtue of the Company being acquired and made part
of a larger entity (as, for example, when the Chief Financial Officer of the
Company remains as such following a Change of Control but is not made the Chief
Financial Officer of the acquiring corporation); 

(ii) if a target bonus opportunity has been set for Executive for the bonus
period then in effect, a material reduction in the aggregate of Executive’s (A)
annualized base salary and (B) the annualized target Performance Bonus
opportunity, in each case as in effect immediately prior to such reduction;

(iii) if no target bonus opportunity has been set for Executive for the bonus
period then in effect, a material reduction in the aggregate of Executive’s
(A) annualized base salary as in effect immediately prior to such reduction and
(B) annualized Performance Bonus payment; provided, however, a reduction in
Executive’s annualized Performance Bonus payment for a given year or bonus
period will be deemed to have been materially reduced for purposes of this
clause (iii) only if and to the extent it represents a material reduction of
such Performance Bonus payment as a percentage of Executive’s annualized base
salary as compared to the Performance Bonus payments as a percentage of
annualized base salary paid (or payable) to similarly situated executives of the
combined entity following the Change in Control (by way of example, if
Executive’s base salary remains the same but Executive’s Performance Bonus
payment is reduced by an amount representing 10% of Executive’s annualized base
salary, and the Performance Bonus payments to similarly situated executives of
the combined entity were also reduced by an amount representing 10% of such
executives’ respective base salaries, Executive would not have grounds for a
resignation for “Good Reason” under this clause (iii));  

(iv) if a target bonus opportunity is established following a bonus period in
which no target bonus opportunity had been set, Executive shall have Good Reason
if the sum of Executive’s (A) then-current annualized base salary plus (B) new
target bonus opportunity represents a material reduction as compared to the sum
of Executive’s (1) annualized base salary as in effect immediately prior to
setting such target bonus opportunity and (2) average Performance



-8-

--------------------------------------------------------------------------------

 

Bonus earned by Executive for the bonus periods ending during the twenty-four
(24)-month period (or shorter period during which Executive held the Reference
Position or a higher position in the Company) ending on the last day of the last
bonus period ending on or prior to such establishment of the new target bonus
opportunity, with such average determined on an annualized basis;

(v) a material change in the geographic location at which Executive must perform
services (in other words, the relocation of Executive to a facility or a
location more than thirty-five (35) miles from Executive’s then present
location); or

(vi) any other action or inaction that constitutes a material breach of the
terms of the Agreement.

Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believe
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than ninety (90) days (the “Cure Period”).

(k) Performance Bonus.  “Performance Bonus” means the cash incentive determined
based on Company and/or individual performance over a specified period (which
may, but is not required to be, semi-annual or annual), but excluding a pure
profit sharing program, sign-on bonuses, transaction bonuses, or retention
bonuses.

(l) Section 409A Limit.  “Section 409A Limit” will mean two (2) times the lesser
of: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

(m) Termination Bonus Period End Date.  “Termination Bonus Period End Date”
means the last day of the last bonus period completed on or prior to the
Executive’s termination of employment.

9. Successors.

(a) The Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.



-9-

--------------------------------------------------------------------------------

 

(b) Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

10. Notice.

(a) General.  Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
sent electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability.  In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing.  In the
case of the Company, electronic notices will be sent to the e-mail address of
the Chief Executive Officer and mailed notices will be addressed to its
corporate headquarters, and all notices will be directed to the attention of its
Chief Executive Officer.

(b) Notice of Termination.  Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this
Agreement.  Such notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
ninety (90) days after the giving of such notice). 

11. Resignation.  Upon the termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from all officer and/or director
positions held at the Company and its affiliates voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Board’s request, will execute any documents reasonably
necessary to reflect Executive’s resignation.

12. Arbitration.

(a) The Company and Executive each agree that any and all disputes arising out
of the terms of this Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation and any of the matters herein
released, will be subject to binding arbitration under the arbitration rules set
forth in California Code of Civil Procedure Sections 1280 through 1294.2,
including Section 1281.8 (the “Act”), and pursuant to California law.  Disputes
that the Company and Executive agree to arbitrate, and thereby agree to waive
any right to a trial by jury, include any statutory claims under local, state,
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification
Act, the California Fair Employment and Housing Act, the Family and Medical
Leave Act, the California Family Rights Act, the California Labor Code, claims
of harassment, discrimination, and wrongful termination, and any statutory or
common law claims.  The



-10-

--------------------------------------------------------------------------------

 

Company and Executive further understand that this agreement to arbitrate also
applies to any disputes that the Company may have with Executive.

(b) Procedure.  The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS
Rules”).  The Arbitrator will have the power to decide any motions brought by
any party to the arbitration, including motions for summary judgment and/or
adjudication, motions to dismiss and demurrers, and motions for class
certification, prior to any arbitration hearing.  The Arbitrator will have the
power to award any remedies available under applicable law, and the Arbitrator
will award attorneys’ fees and costs to the prevailing party, except as
prohibited by law.   The Company will pay for any administrative or hearing fees
charged by the Arbitrator or JAMS except that Executive will pay any filing fees
associated with any arbitration that Executive initiates, but only so much of
the filing fees as Executive would have instead paid had he filed a complaint in
a court of law.  The Arbitrator will administer and conduct any arbitration in
accordance with California law, including the California Code of Civil
Procedure, and the Arbitrator will apply substantive and procedural California
law to any dispute or claim, without reference to rules of conflict of law.  To
the extent that the JAMS Rules conflict with California law, California law will
take precedence.  The decision of the Arbitrator will be in writing.  Any
arbitration under this Agreement will be conducted in Santa Clara County,
California.

(c) Remedy.  Except as provided by the Act and this Agreement, arbitration will
be the sole, exclusive, and final remedy for any dispute between Executive and
the Company.  Accordingly, except as provided for by the Act and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.

(d) Administrative Relief.  Executive understand that this Agreement does not
prohibit him or her from pursuing any administrative claim with a local, state,
or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, including, but not limited to,
the Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board.  This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.

(e) Voluntary Nature of Agreement.  Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone.  Executive further
acknowledges and agrees that he or she has carefully read this Agreement and has
asked any questions needed for him or her to understand the terms, consequences,
and binding effect of this Agreement and fully understand it, including that
Executive is waiving his or her right to a jury trial.  Finally, Executive
agrees that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.



-11-

--------------------------------------------------------------------------------

 

13. Miscellaneous Provisions.

(a) No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

(b) Waiver.  No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof. 
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this
Agreement.

(e) Choice of Law.  The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions).  Any claims or legal actions
by one party against the other arising out of the relationship between the
parties contemplated herein (whether or not arising under this Agreement) will
be commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.

(f) Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g) Withholding.  All payments made pursuant to this Agreement will be subject
to withholding of applicable income, employment and other taxes.

(h) Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature Page to Follow]





-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

COMPANYLINEAR TECHNOLOGY CORPORATION

By:

Title:

Date:

﻿

EXECUTIVEBy:

Title:

Date:

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Signature page of the Change of Control Severance Agreement]





-13-

--------------------------------------------------------------------------------

 



EXHIBIT A

AGREEMENT AND RELEASE OF ALL CLAIMS



-14-

--------------------------------------------------------------------------------